DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a NOTICE OF ALLOWANCE in response to the Terminal Disclaimer filed on 12/13/2021.
Claims 1-20 are pending.
Claims 1-20 were rejected under Obviousness-type Double Patenting in the Non-Final Office Action filed on 12/09/2021 and the present application is a CON of application number 15/392,389 filed on 01/31/2019, which was issued.
Terminal Disclaimer filed on 12/13/2021 has been approved.  As a result the previous rejection under Obviousness-type Double Patenting of claims 1-20 has been withdrawn.
Claims 1-20 have been examined and are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowance subject matter:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found in the original specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings…the inventor's lexicography must prevail. ... "Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The best available prior art is the combination of FAY et al. (20160292672, hereinafter as FAY) and LESAVICFI et al. (20160321654, hereinafter as LESAVICH).  FAY teaches blockchain technology is a relatively new technology that has been used in digital currency implementations; the blockchain is a data structure that stores a list of transactions and can be thought of as a distributed electronic ledger that records transactions between source identifier(s) and destination identifier(s). The transactions are bundled into blocks and every block (except for the first block) refers back to or is linked to a prior block in the chain; computer nodes maintain the blockchain and cryptographically validate each new block and thus the transactions contained in the corresponding block.  LESAVICFI teaches a" blockchain" is a public ledger of all transactions that have ever been executed. It is constantly growing as completed " blocks" are added to it with a new set of recordings; the blocks are added to the blockchain in a linear, chronological order; blockchains are used on P2P networks and other networks; e ach P2P node gets a copy of the blockchain, which gets downloaded automatically upon joining P2P; the he blockchain has complete information about the block owners and block content right from the first block to the most recently completed block; Secure Hash Algorithm (SHA), is used for computing a secure condensed representation of a data message or a data file.
However, as a whole, the teachings of applied prior arts, (FAY and LESAVICFI), are different from the claimed invention, and thereby, taken alone or in combination, fail to teach or suggest: receiving, by a processor, a data message comprising data indicative of a change to operation of the system with respect to authorized participants permissioned to hold, transact, or hold and transact the digital asset; determining, by the processor, that the data message is valid according to one or more rules of the blockchain and a list of authorized participants stored in the blockchain; generating, by the processor, a transaction in a new block comprising at least the data 
For these reasons, independent claims 1, 8, and 13 are deemed to be allowable over the prior art of record, and claims 2-7, 9-12, and 14-20 are allowed by virtue of its dependency on an allowed claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        February 8, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/11/2022